Citation Nr: 0210759	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  94-47 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES
  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches with 
nausea and dizziness, including a claim based on an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

(The issue of entitlement to service connection for 
folliculitis with scarring, including a claim for a skin rash 
due to undiagnosed illness incurred as a result of service in 
the Southwest Asia theater of operations during the Persian 
Gulf War will be the subject of a later decision.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1979 to March 
1993, including service in Southwest Asia during the Persian 
Gulf Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action by the RO 
that denied service connection for PTSD, denied service 
connection for a skin disability and denied service 
connection for headaches with dizziness and nausea.  In a 
substantive appeal (VA Form 9) dated in November 1994 the 
veteran indicated that he wanted a hearing before a hearing 
officer at the RO.  Accordingly, a hearing was scheduled in 
June 1996, but the veteran failed to appear for this hearing.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for a skin disability 
pursuant to authority granted by 67 Fed. Reg. 3009, 3104 
(January 23, 2002) (to be codified at 38 C.F.R.§ 19.9(a)(2).  
When development is completed in regard to this matter, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issue of entitlement to service connection for a skin 
disorder.  


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.  

2.  The veteran was deployed to the Southwest Asia Theater of 
operations during the Persian Gulf Conflict and received the 
Southwest Asia Service Medal.  

3.  The veteran does not currently have a disorder consisting 
of headaches with dizziness and nausea.  


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 4.125 (2001).  

A disorder causing headaches with dizziness and nausea was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §  
3,303, 3.317 (2001); 66 Fed. Reg. 56, 614 (November 2, 2001) 
(to be codified as amended at 38 C.F.R. § 3.317).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a February 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing the 
current claims in a statement of the case dated in October 
1994 and in supplemental statements of the case dated in 
March 1998, November 1998, October 1999, August 2001, and 
April 2002.  These communications served to advise him of the 
evidence needed to substantiate his claims.  The February 
2001 letter and a letter sent in April 2001 informed the 
veteran of what evidence he was responsible for obtaining.

The Board notes that there may be additional service medical 
records that are not currently associated with the claims 
folder.  However, in regard to the issues of entitlement to 
service connection for PTSD and entitlement to service 
connection for headaches with nausea and dizziness, the 
absence of these service records is not determinative since 
the decision regarding these issues hinges on current 
findings, rather than treatment in service.  

The veteran has been afforded recent VA psychiatric and 
neurology examinations in regard to these issues and the 
findings on those examinations will be dispositive of these 
two issues.  Otherwise, it does not appear that any clinical 
evidence relevant to the veteran's current claims for service 
connection for PTSD and a headache disorder are available, 
but not associated with the claims folder.  It is also noted 
that the veteran was afforded an opportunity to present 
testimony regarding the issues currently before the Board at 
a hearing scheduled in June 1996, but the veteran failed to 
appear.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's claims for service connection for PTSD and 
headaches with dizziness and nausea.  38 U.S.C.A. 
§ 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
these claims on the basis of the evidence currently of 
record.  


I. Factual Basis  

The veteran had active service from November 1979 to March 
1993, including service in Southwest Asia during the Persian 
Gulf Conflict.  His Military Occupation Specialty was that of 
a supply specialist.  

The available service medical records contain no complaints, 
findings, or diagnoses indicative of any psychiatric 
disability.  In September 1987 he was seen with complaints 
that included eye pain and headaches of one week's duration.  
It was reported that he was sensitive to light and had a 
tension headache around the eyes.  On the veteran's September 
1992 examination prior to service discharge, he was found to 
be psychiatrically and neurologically normal.  In the Report 
of Medical History during this examination, the veteran 
answered in the negative regarding frequent or severe 
headaches, dizziness or fainting spells, stomach trouble, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  

In a statement received in June 1992, the veteran reported 
that his squadron was hit by a "MRLS strike" and sustained 
37 casualties, including he thought 2 dead.  He also 
indicated that, over the next few months his unit was exposed 
to many dead Iraqi soldiers.  

During a VA psychiatric examination in June 1992, the veteran 
said that he served in a tank during the Persian Gulf War and 
assigned to the front line where he was ordered to kill the 
enemy.  He reported nervousness, irritability and insomnia 
since discharge.  

The veteran also reported that he saw and handled dead bodies 
while in the service and had persistent recurrent nightmares.  
It was indicated that he complained of a depressed mood and 
he said that he could only sleep if noise was present.  
Evaluation revealed a sad and tearful affect.  His speech was 
spontaneous and his mood was depressed and irritable.  It was 
said that the veteran had auditory hallucinations and 
flashbacks about dead bodies.  The veteran reportedly had 
become preoccupied with nightmares of killing people and 
seeing dead children and complained of smelling blood and 
dead bodies.  He reportedly relived counting and handling 
dead bodies.  His concentration was impaired and his judgment 
was impaired.  A diagnosis of PTSD was rendered.  

In a November 1993 letter from the Director of the U.S. Army 
and Joint Services Environmental Support Group, it was 
indicated that the U.S. 1st Armored Division engaged in 
combat at Al Busayyah and that, during this combat the 
command post received enemy artillery fire that caused twenty 
two wounded casualties.  Four other soldiers were injured 
when their tank was hit by enemy fire.  It was indicated that 
the veteran had to provide more specific information 
regarding stressors, including any wounded individuals full 
name, the complete unit designation down to the company 
level, a brief description of the incident, and whether the 
individual was killed or wounded 

On VA psychiatric examination in July 2001, the veteran 
stated that "I don't have PTSD."  He said that his combat 
experiences in the Persian Gulf did not bother him at all.  
He said that he had no problem with sleep and denied having 
nightmares.  He reported that he formerly had flashbacks and 
intrusive thoughts, but did not currently experience these 
symptoms.  

The veteran said that his temper was good and he was not 
anxious.  He said that he could watch TV shows about the Gulf 
War and combat, but was not interested in them.  He reported 
no psychiatric treatment.  It was noted that he did 
experience traumatic events during the Gulf War including 
acts and threats of death, injury to himself or others, but 
he did not have current dreams, nightmares, or flashbacks.  
He did not try to avoid events or activities that reminded 
him of what happened and he had no difficulties recalling 
what happened.  

He had a generalized decrease in such things as hobbies, but 
he did not feel detached or estranged from others.  He did 
not feel that his life was foreshortened or that another 
would kill him.  Sleep was said to be adequate and he was not 
especially irritable.  Concentration difficulties were not 
reported.  The veteran was a bit anxious, but not easily 
startled.  Such psychiatric symptoms as he had did not 
interfere with work or social activities or cause significant 
distress.  The examiner said that the veteran did not meet 
the criteria for PTSD.  The diagnosis on Axis I was anxiety 
disorder, not otherwise specified.  

On further examination the veteran said that he started to 
have headaches in 1983, but no longer had headaches.  A 
neurology examination was unremarkable.  The diagnosis was 
headaches not found on examination.  

                                                  II.  PTSD.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease had its onset during service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  Where the evidence does not 
show that the veteran engaged in combat with the enemy, his 
uncorroborated testimony is insufficient to establish the 
stressor.  Credible supporting evidence is required.  
38 C.F.R. § 3.304(f) Dizoglio v. Brown, 9 Vet. App. 163 
(1996) 

Prior to August 7, 1997, the old version of 38 C.F.R. 
§ 3.304(f) required a clear diagnosis of PTSD instead of one 
made in accordance with 38 C.F.R. § 4.125.  Under the 
provisions of 38 C.F.R. § 4.125(b) (2002), If the diagnosis 
of a mental disorder is changed the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
in diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  

Recent changes to 38 C.F.R. § 3.304(f), pertain to claims 
based on personal assault, and have no bearing on this case.  
67 Fed. Reg. 10,330-32 (Mar. 7, 2002) (to be codified at 38 
C.F.R. § 3.304(f)).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 3008 (1991).  

In this case neither version of the regulation is more 
favorable to the veteran.  

While the veteran received a diagnosis of PTSD in 1992, there 
is no competent evidence of PTSD since that date.  The most 
recent evidence, consisting of the July 2001 VA examination, 
affirmatively shows that the veteran does not have PTSD.  
Therefore, a diagnosis of PTSD is not currently established.  

Given the length of time since the single diagnosis of PTSD, 
and the recent evidence that he does not have PTSD, the Board 
concludes that the weight of the evidence is against a 
finding that the veteran has a clear diagnosis of PTSD, or 
PTSD within the meaning of 38 C.F.R. § 4.125.  Therefore the 
claim is denied.


                              III.  Headaches with Nausea and 
Dizziness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act " Title I of the "Veterans Benefits 
Improvements Act of 1994: Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which become manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Act, VA added 38 C.F.R. § 3.317.  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed Reg. 56,614 (November 9, 2001) (to be codified 
as amended at 38 C.F.R. § 3.317).  The revised regulation is 
as follows.  

(a)(1) Except as provided by paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of Title 38 United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  

(i).  become manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
compensable degree of 10 percent or more 
not later than December 31, 2006; and  

(ii).  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs" in 
the medical sense of objective 
evidence perceptible to an examining 
physician, and, other, non-medical 
indicators that are capable of 
independent verification.
(3) For purposes of this section 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6 
months period will be considered 
chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs 
or symptoms of the disability first 
became manifest.  

(b) for purposes of this of paragraph 
(a)(10 of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include but are not 
limited to:  
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbance
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders  

(c) Compensation shall not be paid under 
this section:
(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) if there is affirmative evidence 
that an undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
active duty in the Southwest Asia 
theater of operations during the 
Persian Gulf War and the onset of 
the illness; or 
(3) if there is affirmative evidence 
that the illness was the result of 
the veteran's own willful misconduct 
or the use of alcohol or drugs.
(D) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
mans a veteran who served on active 
military, naval, or air service in 
the Southwest Asia Theater of 
operations during the Persian Gulf 
War. 
(2) The Southwest Asia theater of 
operations includes Kuwait, Iraq, 
Saudi Arabia, Bahrain, Qutar, the 
United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, The 
Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above 
these locations.  

66 Fed. Reg. 56, 614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317)

The veteran's service medical records contain a single 
reference to tension headaches in September 1987, years prior 
to the beginning of the veteran's service deployment in 
Southwest Asia during the Persian Gulf War.  This episode of 
headaches was apparently acute and transitory since no 
findings, complaints, or diagnosis of any headaches were 
reported on the veteran's 1992 examination prior to service 
discharge and there were no complaints or findings of 
headaches, nausea, or vomiting clinically noted subsequent to 
service.  On the veteran's recent VA neurological examination 
he denied having any headaches for many years and no headache 
disorder was diagnosed on that examination.  

In view of the above it is apparent that the veteran does not 
currently have a disability causing headaches with dizziness 
and nausea, nor does he have signs or symptoms that may be 
manifestations of an undiagnosed illness.  Since that is the 
case, current headaches with dizziness and nausea cannot be 
related to the acute and transitory episode of headache noted 
during service and also cannot be associated with the 
veteran's military service in Southwest Asia during the 
Persian Gulf War.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for headaches with nausea 
and dizziness, including a claim based on an undiagnosed 
illness incurred as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

